Citation Nr: 1644139	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1965 to February 1965.  The Veteran died in September 2016.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran testified at a hearing before the Board.  A transcript of the hearing testimony is associated with the claims file.  The Member of the Board who conducted the March 2013 hearing, however, has since retired.  The Veteran was duly informed of his right to a new hearing in a letter dated in February 2016.  The letter explained that if no response was received within 30 days from the date of the letter, it would be assumed that he did not want a new hearing and appellate review would proceed.  The Veteran did not respond.

This issue was remanded by the Board for further development in February 2014, October 2014, and April 2016.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

In November 2016, the Board was notified that the appellant died in September 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.




		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


